olocJc.e t   shee.~




                           1~_: ··,
                                 p-. ;
                           ' - - '-tJ
                                         l \.. /"
                                          .. :1   4   '-
                                                               <"....
                                                           ,r" ,..
                                                           ~..\o.o..
                                                                       1\    ,I
                                                                        ... :t
                                                                                  ·-~··· ~:
                                                                                   .•     •.
                                                                                               ,




II   .t'
~--~ \